Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 20 September 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     
                        Monsieur
                        Boston le 20 7bre September 1782
                     
                     J’ai reçu la lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 16 du Ct.  M. le Gouverneur hancock en a recu une de la même date du gouverneur de Providence et du Commandant des Milices qui l’informent que les Anglois se disposent a embarquer des troupes a Newyork et que leur dessein est d’attaquer Newport ou Boston.  J’ai peine a croire que l’Amiral Pigot fasse une pareille entreprise dans cette saison, les Batteries de cette rade que j’ai fait rétablir sont en état de le recevoir et on s’occupe a faire les ouvrages de Nantasket.  Je crois pouvoir dire a votre Excellence que je ne vois pas sans quelque plaisir ce mouvement des Anglois qui donneront de l’activité aux troupes de cette province; l’eloignement de l’Ennemi commun leur donne une sécurité qu’il est bon de ne pas laisser trop augmenter.
                     Je prends la liberté de joindre a la presente une Lettre pour M. le Chev. de la Luzerne qui m’a envoyé la resolution du congrès rélative au présent que font au Roi les Etats unis pour remplacer le Magnifique perdu—Rien dans cette circonstance ne pouvoit être plus agréable a S.M. que cette marque do l’Amitié de nos alliés.  J’ai l’honneur d’être avec les sentimens de la plus haute consideration de Respect De Votre excellence Le très humble et très obeissant serviteur
                     
                        Le Mis de Vaudreuil
                     
                  
                  Translation
                     Boston 20th Septr 1782I have had the honor to receive your Excellys Letter of the 16th and Governor Hancock reced one of the same date from the Governor of Providence & from the Commandant of the Militia informing that the English are about embarking some Troops at New York and that their design is either against Newport or Boston, but I can hardly believe that Admiral Pigot will undertake such an Enterprize at this Season—the Batteries in the Harbour are compleated & the Works are going on at Nantucket, and I think I may say, that it is not without some pleasure I hear of these movements of the Enemy, it will put the troops of this province in Activity—their distance from the common Enemy has left them in a security which it is not good to carry too far.  I take the liberty to inclose a Letter for M. le Chev. de la luzerne who transmitted me the Resolution of Congress relative to the present that Congress have made to the King to replace the Magnifique which is lost—nothing, at this Juncture could have been more pleasing to His Majesty than this mark of the friendship from his Allies.  I have the honor &c.
                     
                        Vaudreuil
                     
                  
               